Memorandum by the Court. Under all the circumstances, plaintiff should have been permitted to amend the complaint in the negligence action so as to allege the two asserted violations of section 200 of the Labor Law as additional specifications of negligence; and proof of either violation would have then constituted evidence of negligence. (See Gelder v. International Ore Treating Co., 150 App. Div. 184, 187; Conte v. Large Scale Development Corp., 10 N Y 2d 20, 29.) Order affirmed, without costs. Judgment reversed, on the law and the facts and in the interests of justice, and a new trial ordered, with costs to abide the event. Gibson, P. J., Herlihy, Reynolds and Staley, Jr., JJ., concur; Aulisi, J., not voting.